DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/26/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 06/28/2021. As directed by the amendment: Claims 1 and 11 have been amended, claims 2, 18, and 21 have been cancelled, and claims 22-23 have been added. Thus, claims 1, 3-17, 19-20, and 22-23 are presently pending in the application.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that none of the cited references discloses the amendment to claim 1. Almendinger disclose a first and a second thresholds wherein the charging device suspends charge when the 
Applicant’s arguments and amendments with respect to the rejection of claim 11 have been fully considered and are persuasive.  Applicant argues that the amendments to claim 11 is not cited by any of the references. However, upon further consideration, a new ground of rejection is made in view of Wang (US 5690693).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the changing pad" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the changing pad" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paralikar (US 2019/0190296), in view of Smith (US 2012/0184907) and Almendinger (US 2013/0238048).
Regarding Claim 1, Paralikar discloses a method, comprising: a medicament (Lead 16 and IMD 14 may also be configured to provide other types of electrical stimulation or drug therapy (e.g., with lead 16 configured as a catheter); parag. [0039], lines 24-26) and a rechargeable battery (rechargeable power source (18); Fig.1); initiating charging of the rechargeable battery (18) of the ambulatory infusion pump with the inductive charging device (external charging device (22)) by transmitting power to the ambulatory infusion pump at a first charging rate (“high” power level) (the external charging device (22) may start charging the rechargeable power source (18) at a “high” power level) (parag.[0062]); detecting a plurality of temperature values within the ambulatory infusion pump while transmitting power to the ambulatory infusion pump at the first charging rate (the temperatures are continuously being monitored so that the external charging device (22) may charge the rechargeable power source (18) at a “high” power level) (parag. [0063], last sentence); comparing the plurality of temperature values to one or more predetermined thresholds (a processing circuitry compares the temperatures to a threshold to charge the rechargeable power ; and if a temperature value of the plurality of temperature values within the ambulatory infusion pump is below the one or more predetermined thresholds, causing the inductive charging device to continue to transmit power to the ambulatory infusion pump at the first charging rate (the external charging device (22) may continue to charge the rechargeable power source at a “high” power level in response to a determined temperature not exceeding (below) the threshold) (parag. [0062]), or if one or more of the temperature value of the plurality of temperature values within the ambulatory infusion pump is above a first threshold of the one or more predetermined thresholds, causing the inductive charging 3Application No. 16/380,475 device to reduce the first charging rate to a second charging rate lower than the first charging rate (the external charging device (22) will select a “low” power level in response to one or more determined temperature exceeding a threshold) (parag. [0062]).
Paralikar does not appear to disclose an ambulatory infusion pump configured to contain a medicament and having a rechargeable battery has been placed on an inductive charging device, determining a rate of change of the plurality of temperature values, one or more predetermined thresholds relating to a medicament sensitivity threshold temperature which is a temperature at which the medicament configured to be contained within the ambulatory infusion pump can become negatively affected by the temperature, comparing the rate of change of the plurality of temperature values within the ambulatory infusion pump to one or more predetermined thresholds, if the rate of change of the plurality of temperature values within the ambulatory infusion pump is below the one or more predetermined thresholds causes the inductive charging device to continue to transmit power to the ambulatory infusion pump at the first charging rate, if the rate of change of the plurality of temperature values within the  if one or more of the temperature values of the plurality of temperature values and the rate of change of the plurality of temperature values within the ambulatory infusion pump is above a second threshold of the one or more predetermined thresholds higher than the first threshold, causing the inductive charging device to suspend charging of the ambulatory infusion pump.
Almendinger teaches it was known in the art to have methods and systems for charging a battery of an implantable device by having a microprocessor for determining a rate of rise (rate of change) of temperature values and comparing the rate of change of temperature values within the implantable device to a predetermined baseline temperature (parag. [0014]). The microprocessor change power level of the charge if the rate of temperature rise exceeds a predetermined maximum (threshold) (parag. [0014], lines 14-20) and an acceptance of charge level (when rise of temperature does not exceed a predetermined maximum (parag. [0014]). Almendinger teaches it was known have a first threshold (second threshold level; closer to minimum power) and a second threshold (first threshold level; excess of power) ; the external charger (101) changes from a first threshold level to a second threshold level when an excess of power is required (parag. [0168]). The external charger stop sending charge if the rate of temperature rise exceeds a predetermined maximum (second threshold level) (the microprocessor configured to determine if the rate of rise of the temperature or if the temperature exceeds a predetermined maximum as compared to the baseline, and configured to communicate to the external charger to stop sending charge or to change the power level of the charge if the rate of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Paralikar to incorporate the teachings of Almendinger to determine and compare the rate of change of temperature values and the charging rate to a predetermined threshold (below threshold, above threshold, and above a second threshold) in order to reach the allowable temperature very quickly and to achieve a lower rate of temperature rise to allow charging to proceed without exceeding temperature limit (parag. [0148]).
Smith teaches it was known in the art to have a pump assembly (200; Fig.1) that has a medicament cartridge (100) having a rechargeable battery (238; Fig.6) has been placed on a baseplate assemblies (300, 301, and 302) (parags. [0008], [0043], [0060], and [0080]). Smith also teaches a medicament sensitivity threshold temperature (Tmax) (parags. [0067]- [0068]) that is a temperature at which the medicament is contained within the pump assembly (200) that can become negatively affected by the temperature (parag. [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Paralikar to incorporate the teachings of Smith to replace an implantable medical device with ambulatory infusion pump, an external charging device with an inductive charging device (baseplates), the threshold temperature with the medicament sensitivity threshold temperature (Tmax), adjusting the threshold for rate of change of temperature to relate the threshold in order to yield a predicted results of a method for adjusting and changing rate based on temperature and rate of change of temperature for use in an ambulatory infusion device in order to provide a device for administering medicaments in a 
Regarding Claim 3, Paralikar as modified discloses the method of claim 1, and further discloses wherein the second charging rate (“low” power level) is a reduced, non- zero charging rate less than the first charging rate (the “low” power level is less than the “high” power level (the “low” power level is minimal), and the “low” power level is non-zero (since the power source (18) will be charged at a lower rate)) (parag. [0062]).
Regarding Claim 4, Paralikar as modified discloses the method of claim 1, and further discloses wherein the first charging rate (“high” power level) is a maximum charging rate (In some cases, the “high” power level may be the maximum power that external charging device 22 can generate; parag. [0063], lines 4-6) that the inductive charging device (baseplates in Smith) can provide.
Regarding Claim 8, Paralikar as modified discloses all of the limitations of claim 1.
Paralikar does not appear to disclose a providing a notification to a user that the charging rate has been reduced to the second charging rate.
Smith teaches it was known in the art to have an alarm assembly to notify the user when to decrease the charging rate (second charging rate) based on the sensed temperature (parags. [0068] - [0069], [0040], [0049], and [0093]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Paralikar to incorporate the teachings of 
Regarding Claim 10, Paralikar as modified discloses the method of claim 1, and Almendinger further teaches comprising suspending delivery of the medicament with the ambulatory infusion pump if one or more of the temperature value of the plurality of temperature values and the rate of change of the plurality of temperature values within the ambulatory infusion pump is above the one or more predetermined thresholds (The external charger stop sending charge if the rate of temperature rise exceeds a predetermined maximum (second threshold level) (the microprocessor configured to determine if the rate of rise of the temperature or if the temperature exceeds a predetermined maximum as compared to the baseline, and configured to communicate to the external charger to stop sending charge or to change the power level of the charge if the rate of temperature rise exceeds a predetermined maximum or if the temperature exceeds a predetermined maximum; parag. [0014], lines 14-20).

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paralikar (US 2019/0190296), in view of Smith (US 2012/0184907), Almendinger (US 2013/0238048), and Labbe (US 2014/0070761).
Regarding Claim 5, Paralikar as modified discloses the method of claim 1, and further discloses comprising determining a temperature value (parag. [0027]). Smith further teaches within the ambulatory infusion pump (200) and the medicament sensitivity threshold temperature (Tmax; parags. [0067]- [0068]).
Paralikar does not appear to disclose determining the temperature value within the ambulatory infusion pump before initiating charging of the rechargeable battery and only 
Labbe teaches it was known in the art to have a method for determining a temperature value (via temperature sensors) within an implantable medical device (IMD (10); Fig.1) before (the temperature sensor senses the temperature before converting a wireless power signal into a battery charge signal and power for recharging the battery) (parag. [0010]) initiating charging of a rechargeable battery (via external charger (2); Fig.1) and only initiating charging if the temperature is below the upper limit temperature (threshold) (parag. [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Paralikar to incorporate the teachings of Labbe to determine a temperature value before initiating charging of a rechargeable battery and only initiating charging if the temperature is below a medicament sensitivity threshold in order to prevent undesirable temperature levels (avoid exceeding temperature limitations) on the medical device (parag. [0042]).
Regarding Claim 6, Paralikar as modified discloses the method of claim 5, and Smith further teaches comprising providing a notification to a user (alarm; parags. [0040] and [0093]) that charging has not been initiated if the temperature within the ambulatory infusion pump (200) is above the medicament sensitivity threshold temperature (the temperature is prevented from overshooting the predetermined maximum temperature (Tmax) so that the temperature will reach a modulation temperature (Tmod) which is below the maximum temperature (Tmax); the charging rate is reduced to keep the temperature at or below the maximum temperature (Tmax); parags. [0067]- [0068]). Labbe further teaches that charging has not been initiated if the temperature is above the medicament sensitivity threshold temperature (upper temperature limit) (a safety logic is used to prevent initiation of charging when the temperature is above an upper temperature limit) (parag. [0042]).
Regarding Claim 7, Paralikar as modified discloses the method of claim 1, and further discloses comprising determining a temperature value (parag. [0027]). Smith further teaches within the ambulatory infusion pump (200) and the medicament sensitivity threshold temperature (Tmax; parags. [0067]- [0068]).
Paralikar does not appear to disclose determining the temperature value within the ambulatory infusion pump before initiating charging of the rechargeable battery and initiating charging at the second charging rate rather than the first charging rate if the temperature value is above the medicament sensitivity threshold temperature.
Labbe teaches it was known in the art to have a method for determining a temperature value (via temperature sensors) within an implantable medical device (IMD (10); Fig.1) before (the temperature sensor senses the temperature before converting a wireless power signal into a battery charge signal and power for recharging the battery) (parag. [0010]) initiating charging at a second charging rate (c/8) rather than the first charging rate (c/4) if the temperature is below the upper limit temperature (threshold) (parags. [0041]- [0042]) (Fig.5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Paralikar to incorporate the teachings of Labbe to determine a temperature value before initiating charging of a rechargeable battery and initiating charging at a second charging rate rather than a first charging rate if the temperature is below a medicament sensitivity threshold in order to prevent undesirable temperature levels (avoid exceeding temperature limitations) on the medical device (parags. [0008] and [0042]).
the method of claim 1, and further discloses comprising increasing the charging rate to the first charging rate (“high” power level) if one of the plurality of temperatures values is below the one or more predetermined thresholds. Smith further teaches the inductive charging device (baseplate in Smith) 
Paralikar does not appear to disclose increasing the charging rate to a first charging rate if the rate of change if the plurality of temperature value is below one or more predetermined threshold while the inductive charging device is transmitting power at a second charging rate.
Labbe teaches a method for recharging a battery in an implantable medical device and increasing the charging rate to a first charging rate (C/4; Fig.5) if one of the plurality of temperatures is below the threshold temperature while the inductive charging device is transmitting power at the second charging rate (C/8; Fig.5) (parag. [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Paralikar to incorporate the teachings of Labbe to increase the charging rate to a first charging rate if the rate of change of the plurality of temperature value is below one or more predetermined threshold while the inductive charging device is transmitting power at a second charging rate in order to prevent the level of heat within the device from reaching undesirable levels while maximizing the speed at which the device can be charged by maximizing the amount of time the device is charged at a high charge rate, since the lower charging rate increase charging times for medical devices (parag. [0008]).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2012/0184907), in view of Paralikar (US 2019/0190296).
an ambulatory infusion pump system, comprising: an ambulatory infusion pump (200; Fig.1) including a rechargeable battery (rechargeable battery (238); Fig.6) and configured to contain a medicament (medicament cartridge (100)); an inductive charging device (baseplate (300, 301, and 302); Fig.1) (parags. [0008] and [0060]) configured to transmit power (parag. [0008]) to the ambulatory infusion pump (200) to charge the rechargeable battery (238) of the ambulatory infusion pump; and a processor (pump assembly and associated circuitry (237); Fig.6) (parag. [0066]) configured to: detect (parags. [0043] and [0080]) that the ambulatory infusion pump has been placed on the inductive charging device (300, 301, and 302); cause charging (parag. [0066]) of the rechargeable battery (238) of the ambulatory infusion pump with the inductive charging device to be initiated by transmitting power to the ambulatory infusion pump (parag. [0008]); the medicament sensitivity threshold temperature (Tmax) (parags. [0067]- [0068]) being a temperature at which the medicament configured to be contained within the ambulatory infusion pump can become negatively affected by the temperature (parag. [0067]), and wherein the ambulatory infusion pump (200) includes one or more indicator lights (LED extending from the housing (202)) (parag. [0049]), and wherein the processor (237) is further configured to provide a notification to a user that the charging rate has been reduced to the second charging rate by altering an illumination of the one or more indicator lights on the ambulatory infusion pump (the charging rate of the battery is reduced to or below the maximum temperature (Tmax) (parag. [0068]), so the battery charge over-temperature alarm condition would indicate that the charging has been reduced (parag. [0049]) (the LED provide visible alarm (parag. [0049]), so the user is fully capable of being notified when the LEDs light/ illuminate).

Paralikar teaches it was known in the art to have a system for recharging an implantable medical device including a first charging rate (“high” power level; parag. [0062]), a processing circuitry (30; Fig.2) (processor) configured to: detect plurality of temperature values (via temperature sensors; parag. [0027]) within an implantable medical device (IMD (14); Fig.1) and charge the IMD via the external charging device (22; Fig.1) at the first charging rate (“high” power level) (parag. [0062]) and compare the plurality of temperature values within the IMD to a threshold temperature wherein the external charging device (22) may continue to charge the rechargeable power source at a “high” power level in response to a determined temperature not exceeding (below) the threshold (parag. [0062]) and the external charging device (22) will select a “low” power level in response to one or more determined temperature exceeding a threshold (parag. [0062]). Paralikar also teaches the external charging device (22) includes an LED on the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Paralikar  to have a first charging rate and a processor that detect plurality of temperature values within an infusion pump while transmitting power at a first charging arte wherein the temperature values are compared to a sensitivity threshold temperature  in order to minimize the recharging time by transmitting power from a charging device to the medical device at a higher rate for a longer period of time during the recharging session while remaining in the temperature limits (parag. [0026]) and to have an indicator light on the inductive charging device in order to continuously informing the user with the charging rate to monitor the temperature within the medical device (since the temperature and the charging rate are connected).
 Regarding Claim 12, Smith as modified discloses the system of claim 11, and Paralikar further teaches wherein the second charging rate (“low” power level) (parag. [0062]) is a zero power charging rate that transmits zero power to the ambulatory infusion pump for charging the rechargeable battery of the ambulatory infusion pump (In other words, the processing circuitry may reduce the power level when the temperature threshold is exceeded, turn the power off for a predetermined period of time before the power is again provided (e.g., cycle the power on and off) or even terminate the charging session; parag. [0059], last sentence).
Regarding Claim 13, Smith as modified discloses the system of claim 11, and Paralikar further teaches wherein the second charging rate (“low” power level) is a reduced, non- zero charging rate less than the first charging rate (“high” power level) (In one example, the .
Regarding Claim 14, Smith as modified discloses the system of claim I1, and Paralikar further teaches wherein the first charging rate (“high” power level) is a maximum charging rate that the inductive charging device can provide (In some cases, the “high” power level may be the maximum power that external charging device 22 can generate; parag. [0063], lines 4-6).
Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2012/0184907), in view of Paralikar (US 2019/0190296) and Labbe (US 2014/0070761).
Regarding Claim 15, Smith as modified discloses all of the limitations claim 11 above.
Smith does not appear to disclose determining the temperature value within the ambulatory infusion pump before initiating charging of the rechargeable battery and only initiating charging if the temperature value is below the medicament sensitivity threshold temperature.
Labbe teaches it was known in the art to have a method for determining a temperature value (via temperature sensors) within an implantable medical device (IMD (10); Fig.1) before (the temperature sensor senses the temperature before converting a wireless power signal into a battery charge signal and power for recharging the battery) (parag. [0010]) initiating charging of a rechargeable battery (via external charger (2); Fig.1) and only initiating charging if the temperature is below the upper limit temperature (threshold) (parag. [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smithto incorporate the teachings of Labbe to determine a temperature value before initiating charging of a rechargeable battery and only 
Regarding Claim 16, Smith as modified discloses the system of claim 15, and further discloses wherein the processor (237) is further configured to provide a notification to a user (alarm; parags. [0040] and [0093]) that charging has not been initiated if the temperature within the ambulatory infusion pump (200) is above the medicament sensitivity threshold temperature (the temperature is prevented from overshooting the predetermined maximum temperature (Tmax) so that the temperature will reach a modulation temperature (Tmod) which is below the maximum temperature (Tmax); the charging rate is reduced to keep the temperature at or below the maximum temperature (Tmax); parags. [0067]- [0068]).
Regarding Claim 17, Smith as modified discloses all of the limitations claim 11.
Smith does not appear to disclose determining the temperature value within the ambulatory infusion pump before initiating charging of the rechargeable battery and initiating charging at the second charging rate rather than the first charging rate if the temperature value is above the medicament sensitivity threshold temperature.
Labbe teaches it was known in the art to have a method for determining a temperature value (via temperature sensors) within an implantable medical device (IMD (10); Fig.1) before (the temperature sensor senses the temperature before converting a wireless power signal into a battery charge signal and power for recharging the battery) (parag. [0010]) initiating charging at a second charging rate (c/8) rather than the first charging rate (c/4) if the temperature is below the upper limit temperature (threshold) (parags. [0041]- [0042]) (Fig.5).

Regarding Claim 19, Smith as modified discloses all of the limitations claim 11 above.
Smith does not appear to disclose increasing the charging rate to a first charging rate if the rate of change if the plurality of temperature value is below one or more predetermined threshold while the inductive charging device is transmitting power at a second charging rate.
Labbe teaches a method for recharging a battery in an implantable medical device and increasing the charging rate to a first charging rate (C/4; Fig.5) if one of the plurality of temperatures is below the threshold temperature while the inductive charging device is transmitting power at the second charging rate (C/8; Fig.5) (parag. [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Labbe to increase the charging rate to a first charging rate if the rate of change of the plurality of temperature value is below one or more predetermined threshold while the inductive charging device is transmitting power at a second charging rate in order to prevent the level of heat within the device from reaching undesirable levels while maximizing the speed at which the device can be charged by maximizing the amount of time the device is charged at a high charge rate, since the lower charging rate increase charging times for medical devices (parag. [0008]).

20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2012/0184907), in view of Paralikar (US 2019/0190296) and Almendinger (US 2013/0238048).
Regarding Claim 20, Smith as modified discloses all of the limitations claim 11 above.
Smith does not appear to disclose the processor configured to suspend delivery if the medicament within the ambulatory infusion pump if the temperature value is above the medicament sensitivity threshold.
Almendinger teaches it was known in the art to have a microprocessor that determines if the temperature exceeds a predetermined maximum to communicate with the external charger to stop sending charge (parag. [0014], lines 14-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Almendinger to have a processor that suspends delivery if a temperature value exceeds a medicament sensitivity threshold temperature in order to reach the allowable temperature very quickly without exceeding a temperature limit (parag. [0148]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Paralikar (US 2019/0190296), in view of Smith (US 2012/0184907), Almendinger (US 2013/0238048), and Wang (US 5690693).
Regarding Claim 22, Paralikar as modified discloses the method of claim 1, and further discloses if one or more of the temperature value of the plurality of temperature values within the ambulatory infusion pump (IMD) is above the first threshold or the second threshold (the external charging device (22) will select a “low” power level in response to one or more determined temperature exceeding a threshold) (parag. [0062]). Smith further teaches
the ambulatory infusion pump (pump (200) that replaces the IMD in Paralikar) on the charging pad (baseplate assemblies (300, 301, and 302) that replaces the external charging device). Almendinger further teaches the rate of change of the plurality of temperature values within the ambulatory infusion pump is above the first threshold or the second threshold (a microprocessor for determining a rate of rise (rate of change) of temperature values and comparing the rate of change of temperature values within the implantable device to a predetermined baseline temperature (parag. [0014]). The microprocessor change power level of the charge if the rate of temperature rise exceeds a predetermined maximum (threshold) (parag. [0014], lines 14-20).
Paralikar does not appear to disclose a notification to the user to check alignment of the ambulatory infusion pump on the charging pad if a temperature value is above a threshold.
Wang teaches it was known in the art to have an alignment indicator (131; Fig.1) that notifies the user by illuminating when an transcutaneous energy transmission (TET) device (50) is aligned with an implantable device (14) during maximum charging efficiency (column 5, lines 43-45) during increase in temperature (The sinusoidal waveform reduces eddy current effects in the implanted device which detrimentally increases the temperature of the implanted device. The present invention charges the batteries using a charging protocol that reduces charging current as the charge level in the battery increases. The controller preferably is constructed as a pulse width modulation device with a variable duty cycle to control the current level applied to the primary coil. An alignment indicator also is provided to insure proper alignment between the energy transmission device and the implanted medical device, abstract, lines 9-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Paralikar to incorporate the teachings of .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2012/0184907), in view of Paralikar (US 2019/0190296) and Wang (US 5690693).
 Regarding Claim 23, Smith as modified discloses the system of claim 11, and further discloses the processor (237) and the ambulatory infusion pump (200) on the charging pad (baseplate assemblies (300, 301, and 302)). Paralikar further teaches if one or more of the temperature value of the plurality of temperature values within the ambulatory infusion pump (IMD) is above the medicament sensitivity threshold temperature (the external charging device (22) will select a “low” power level in response to one or more determined temperature exceeding a threshold) (parag. [0062]).
Smitt does not appear to disclose a notification to the user to check alignment of the ambulatory infusion pump on the charging pad if a temperature value is above a threshold.
Wang teaches it was known in the art to have an alignment indicator (131; Fig.1) that notifies the user by illuminating when an transcutaneous energy transmission (TET) device (50) is aligned with an implantable device (14) during maximum charging efficiency (column 5, lines 43-45) during increase in temperature (The sinusoidal waveform reduces eddy current effects in the implanted device which detrimentally increases the temperature of the implanted device. The present invention charges the batteries using a charging protocol that reduces charging current as the charge level in the battery increases. The controller preferably is constructed as a pulse width 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Paralikar to incorporate the teachings of Wang to have a notification to check alignment of the ambulatory infusion pump on the charging pad if one or more temperature value and the rate of change of the temperature values within an ambulatory infusion pump is above a threshold in order to insure proper alignment between the energy source and the medical device (abstract, last sentence).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            /REBECCA E EISENBERG/Primary Examiner, Art Unit 3783